DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 12 discloses limitations “selecting means for receiving a plurality of print jobs and for selecting”, “sending means for allocating the plurality of print jobs to the corresponding templates selected by the selecting means” that invokes interpretations under 112f.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selector that receives a plurality of print jobs and that selects” in claims 1-8 and “a sender that allocates the plurality of print jobs to the corresponding templates selected by the selector” in claims 1, 8-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20190073170 to Suzuki in view of US Patent Application Publication Pub. No. US 20110069329 to Abe further in view of US Patent Application Publication Pub. No. US 20090033978 to Morales.

       Regarding claim 1, Suzuki discloses an information processing apparatus comprising (paragraph 31, 33; computer 10 (information processing apparatus)): 
       a selector that receives a plurality of print jobs and that selects (limitation interpreted under 35 U.S.C. 112(f) as the CPU; paragraph 37; computer 10 includes CPU 111), from among templates applicable to a printer (paragraph 40, 41, 42; combination of input reception portion 120 and job processing portion 140 forms the “selector” which receive manuscript Dd (print jobs); memory 160 stores template information for the different sheet length size of print jobs), a template to which each of the plurality of print jobs is allocated in accordance with a paper size specified in a corresponding print job (paragraph 41-42, 58; based on sheet size information of print job DD, imposition templates are read from memory);
        a sender that allocates the plurality of print jobs to the corresponding templates (limitation interpreted under 35 U.S.C. 112(f) as the CPU: paragraph 37; computer 10 includes CPU 111) selected by the selector (paragraph 42, 47, 48;  overall imposition information determination portion 154 allocates all the pages of the job to an overall imposition information Dly based on the selected template information Dfly).
However Suzuki does not disclose selector that selects a template to which each of the plurality of print jobs is allocated in accordance with a size of continuous-form paper-set in the printer.
       Abe discloses selector that selects a template to which each of the plurality of print jobs is allocated in accordance with a size of continuous-form paper-set in the printer (paragraph 38-40, 52-56; parallel image layout (template) is determined for the different jobs based on “paper width” of the continuous paper set; Fig. 13 shows layouts).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki as taught by Abe to provide templates based on size of paper stored in the printer.
        The motivation to combine the references is to provide automatic parallel printing of multiple jobs on continuous paper by selecting a layout of the plural job images such that they will fit to the width of the continuous paper (paragraph 53-54).

However Suzuki does not disclose a sender that integrates some of the print jobs together, and then sends an integrated print job to the printer.
        Morales discloses a sender that integrates some of the print jobs together, and then sends an integrated print job to the printer (paragraph 75, 78, 80, 82; in step 660 print jobs are integrated based on template having N printing position and using the ganging criteria and sent for printing to marking engine 634).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki as taught by Morales to provide integrating of plurality of jobs based on conditions.
        The motivation to combine the references is to provide integration of print jobs that have differing properties or that are not easy to aggregate by using criteria for integration based on print material and type of inks (paragraph 8, 78, 81, 101).


       Regarding claim 10, see rejection of claim 1. Further Suzuki discloses a non-transitory computer readable medium, storing a program causing a computer to execute a process of claim 10 (paragraph 38; memory 12 stores program for execution by computer 10).

       Regarding claim 11,  Morales discloses the non-transitory computer readable medium according to Claim 10, wherein, after the plurality of print jobs are allocated to the corresponding selected templates, some of the print jobs are integrated together by using a single template or a group of templates which are usable together and are sent to the printer (paragraph 78, 80-83; print jobs are aggregated into an imposition (template) having P print position (selected template); the print jobs are integrated into this single imposition having P print positions and sent to the marking engine 634).









       Regarding claim 12, Suzuki discloses an information processing apparatus comprising: 
       selecting means for receiving a plurality of print jobs and for selecting (limitation interpreted under 35 U.S.C. 112(f) as the CPU; paragraph 37; computer 10 includes CPU 111), from among templates applicable to a printer (paragraph 40, 41, 42; combination of input reception portion 120 and job processing portion 140 forms the “selector” which receive manuscript Dd (print jobs); memory 160 stores template information for the different sheet length size of print jobs), a template to which each of the plurality of print jobs is allocated in accordance with a paper size specified in a corresponding print job (paragraph 41-42, 58; based on sheet size information of print job DD, imposition templates are read (selection) from memory)

       sending means for allocating the plurality of print jobs (limitation interpreted under 35 U.S.C. 112(f) as the CPU; paragraph 37; computer 10 includes CPU 111) to the corresponding templates selected by the selecting means (paragraph 42, 47, 48;  overall imposition information determination portion 154 allocates all the pages of the job to an overall imposition information Dly based on the selected template information Dfly).

However Suzuki does not disclose selecting means for selecting a template to which each of the plurality of print jobs is allocated in accordance with a size of continuous-form paper set in the printer.
         Abe discloses selecting means for selecting a template to which each of the plurality of print jobs is allocated in accordance with a size of continuous-form paper set in the printer (paragraph 38-40, 52-56; parallel image layout (template) is determined for the different jobs based on “paper width” of the continuous paper set; Fig. 13 shows layouts).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki as taught by Abe to provide templates based on size of paper stored in the printer.
        The motivation to combine the references is to provide automatic parallel printing of multiple jobs on continuous paper by selecting a layout of the plural job images such that they will fit to the width of the continuous paper (paragraph 53-54).

However Suzuki does not disclose the sending means for integrating some of the print jobs together, and then sending an integrated print job to the printer.
        Morales discloses the sending means for integrating some of the print jobs together, and then sending an integrated print job to the printer (paragraph 75, 78, 80, 82; in step 660 print jobs are integrated based on template having N printing position and using the ganging criteria and sent for printing to marking engine 634).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suzuki as taught by Morales to provide integrating of plurality of jobs based on conditions.
        The motivation to combine the references is to provide integration of print jobs that have differing properties or that are not easy to aggregate by using criteria for integration based on print material and type of inks (paragraph 8, 78, 81, 101).





Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070253029 to Yamaguchi.
US 20070201045 to Morales.
US 20040000246 to Keane. 
US 20040218217 to Dechamps.
US 20040252340 to Komagamine.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/02/2022